On August 6, 1986, this court indefinitely suspended respondent, Jack Viren, Jr., pursuant to former Gov.Bar R. V(6)(b) and ordered him to file an affidavit of compliance on or before September 5, 1986, and to pay board costs on or before September 5, 1986. On September 17, 1986, this court ordered respondent to show cause why he should not be held in contempt for failure to comply with the August 6, 1986 order, and on November 26, 1986, respondent was found in contempt of this court. On September 18, 1997, respondent paid board costs and on November 13, 1997, he filed an affidavit of compliance. On November 24, 1997, respondent filed a motion to purge the contempt order. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and is, hereby, granted.